Gary R. Henrie Attorney at Law 3518 N. 1450 W. Telephone:801-310-1419 Pleasant Grove, UT84062 E-mail:grhlaw@hotmail.com November 7, 2012 Via EDGAR THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Mr. Larry Spirgel Assistant Director Division of Corporation Finance Washington, D.C. 20549-0404 Re:Meganet Corporation Amendment No. 9 to Form S-1 Filed November 6, 2012 File No. 333-176256 Dear Mr. Spirgel: As outside counsel to Meganet Corporation (the “Company”), I have prepared this letter with management and the Company’s outside auditors in response to the staff’s verbal comment via telephone on November 7, 2012, regarding the Company’s registration statement on Form S-1.The comment is reproduced below in bold italics and followed by the Company’s response. 1. The verbal comment was that disclosure should be added to the registration statement regarding any trends during the quarter ended September 30, 2012 that would be a material departure from the financial information in the registration statement or whether there are any other undisclosed events or events likely to occur of which management is aware that would materially affect the disclosure in the registration statement. Response:Disclosure has been added at pages 6 and 17 in response to the verbal comment. Very truly yours, /s/ Gary R. Henrie Gary R. Henrie Outside Counsel to the Company
